United States Court of Appeals
                    For the Eighth Circuit
                ___________________________

                        No. 16-1176
                ___________________________

                           Cletis Goodman

                lllllllllllllllllllll Plaintiff - Appellant

                                    v.

                           Sanfford Pollack

                     lllllllllllllllllllll Defendant

                      Jennifer Stehlik Ladman

               lllllllllllllllllllll Defendant - Appellee

Brody Duncan; State of Nebraska, Seward County Nebraska & Sheriff
        Department; Thomas R. Johnson; State of Nebraska

                     lllllllllllllllllllll Defendants

     Seward County, Nebraska; Seward County Sheriff's Office

              lllllllllllllllllllll Defendants - Appellees
                               ____________

             Appeal from United States District Court
               for the District of Nebraska - Omaha
                          ____________

                    Submitted: August 24, 2016
                      Filed: August 29, 2016
                          [Unpublished]
                          ____________
Before COLLOTON, BOWMAN, and GRUENDER, Circuit Judges.
                        ____________

PER CURIAM.

       Cletis Goodman appeals from the order of the District Court1 dismissing his 42
U.S.C. § 1983 action that alleged due process violations related to the seizure of his
personal property during a criminal investigation. After careful review, we conclude
that Goodman could not proceed on a due-process claim because Nebraska law
provides an adequate post-deprivation remedy. See Hudson v. Palmer, 468 U.S. 517,
533 (1984) (holding “that an unauthorized intentional deprivation of property by a
state employee does not constitute a violation of the procedural requirements of the
Due Process Clause . . . if a meaningful postdeprivation remedy for the loss is
available”); State v. Agee, 741 N.W.2d 161, 168 (Neb. 2007) (noting in an appeal
from an order overruling a motion for the return of property seized in a criminal case
“that the government’s disposition . . . of property does not moot a motion for return
of the property”); see also Adams v. Am. Family Mut. Ins. Co., 813 F.3d 1151, 1154
(8th Cir. 2016) (“We review de novo a district court’s grant of a motion to dismiss.”);
Spirtas Co. v. Nautilus Ins. Co., 715 F.3d 667, 670–71 (8th Cir. 2013) (“This court
can affirm on any basis supported in the record.”).

      We affirm the judgment of the District Court and deny the pending motion for
sanctions.
                      ______________________________




      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.

                                         -2-